Per Curiam. Katherine S. Streett, a full-time, state-salaried public defender for the Thirteenth Judicial District, was appointed by the circuit court to represent Appellant James Wedge-worth on the charge of capital murder. Appellant was convicted of the charge and sentenced to life without parole in the Arkansas Department of Correction. A timely notice of appeal was filed with the circuit clerk, and the record has been lodged in this court. Ms. Streett now asks to be relieved as counsel for Appellant in this criminal appeal, based upon Rushing v. State, 340 Ark. 84, 8 S.W.3d 489 (2000) (holding that full-time, state-salaried public defenders were ineligible for compensation for their work on appeal), and Ark. Code Ann. § 19-4-1604(b)(2)(B) (Supp. 2005) (providing that persons employed as full-time public defenders, who are not provided a state-funded secretary, may also seek compensation for appellate work from the Arkansas Supreme Court or the Arkansas Court of Appeals).  Ms. Streett’s motion states that she is provided with a full-time, state-funded secretary. Accordingly, we grant her motion to withdraw as counsel. Tim Cullen will be substituted as attorney for Appellant in this matter. The Clerk will establish a new briefing schedule. Motion granted.